Citation Nr: 1502316	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for onychomycosis with cellulitis of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Providence, Rhode Island, which certified the case for appellate review.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file; however, as the case is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence on remand.  

In addition to filing a claim for service connection for nail fungus of the feet and hands in November 2008, the Veteran also filed a claim for service connection for posttraumatic stress disorder (PTSD).  In an October 2009 rating decision, the RO denied service connection for PTSD and fungus on the feet and hands.  In addition to granting service connection for onychomycosis with cellulitis of the right foot in the March 2010 rating decision, the RO also found that the claim for service connection for generalized anxiety disorder not otherwise specified, claimed as PTSD, remained denied because the evidence submitted was not new and material.  The Veteran filed a notice of disagreement (NOD) with the initial rating assigned for his onychomycosis with cellulitis and the denial of service connection.  A statement of the case (SOC) was issued in June 2012, and the Veteran perfected an appeal with regard to both issues by filing a VA Form 9 in July 2012.  

In an August 2012 rating decision, the RO granted service connection for generalized anxiety disorder, not otherwise specified, and assigned an initial 30 percent rating, effective November 30, 2008.  The RO advised the Veteran that this represented a grant of the benefit sought and the appeal as to this issue was considered satisfied in full.  The RO subsequently issued a supplemental statement of the case (SSOC) addressing the claim for a higher initial rating for onychomycosis with cellulitis of the right foot in September 2012, and the Veteran's representative filed a pre-certification review in lieu of a VA Form 646, Statement of Accredited Representative in Appealed Case, regarding the higher initial rating claim.  

As was indicated in the August 2012 rating decision, the grant of service connection for generalized anxiety disorder, not otherwise specified, represented a full grant of the benefit sought with respect to that claim.  While the Veteran had initially filed a claim for service connection for PTSD, the service-connected generalized anxiety disorder is rated pursuant to the General Rating Formula for Mental Disorders.  Even if service-connected, PTSD would also be rated under the same criteria.  Accordingly, the August 2012 rating decision constitutes a full grant of the benefit sought with respect to the claim for service connection for a psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (held that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted).  Of note, a March 2009 VA examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD; however, since he had so many PTSD features, the most appropriate diagnosis would be anxiety disorder, not otherwise specified, which also encompassed depressive symptoms.  A June 2012 VA examiner indicated that the Veteran did not have a diagnosis of PTSD and diagnosed anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified. 

In February 2014, the Veteran filed a claim for an increased rating for anxiety.  Accompanying this claim was a statement in which he indicated that he was filing for a change in his diagnosis, from anxiety disorder to PTSD.  In a March 2014 rating decision, the RO granted an increased, 50 percent rating for generalized anxiety disorder with other specified trauma and stressor related disorder and major depressive disorder.  The RO reopened and denied the claim for service connection for PTSD.  The Veteran has not yet filed an NOD with any aspect of the March 2014 rating decision (although he has until one year from issuance of the March 2014 rating decision to do so).  Rather, he filed a claim for an increased rating for his generalized anxiety disorder in June 2014, which was denied in a September 2014 rating decision.  

For the reasons discussed above, the Board finds that the only issue presently on appeal is the claim for a higher initial rating for onychomycosis with cellulitis of the right foot. 

In an April 2010 statement, the Veteran asked that remarks from his private physician be noticed and indicated that he disagreed with the noncompensable (0 percent) rating assigned for his foot disability.  The accompanying April 2010 record from his private podiatrist reports that the Veteran was diagnosed with pes planus, bursitis, and plantar fasciitis.  It is not clear whether the Veteran is seeking service connection for a foot disorder other than onychomycosis with cellulitis of the right foot, to include with pes planus, bursitis, and/or plantar fasciitis.  This matter is referred to the AOJ for clarification and appropriate action.  

 The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a new VA examination to evaluate the current severity of his onychomycosis with cellulitis of the right foot.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his onychomycosis and cellulitis of the right foot.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the Boston VA Healthcare System, dated since June 2014, and;

(2) any additional records from Beth Israel Deaconess Healthcare regarding treatment for right lower leg cellulitis in July 2010, as referenced in an October 2010 record.  

Clarify whether the Veteran has received any treatment or undergone any additional VA examinations, the reports of which are not presently of record, at the Providence VA Medical Center (VAMC).  In this regard, a June 2014 VA treatment record reports that the Veteran had a recent "C&P" in June 2014 at the Providence VA, regarding jungle rot/feet.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected onychomycosis with right foot cellulitis.  To the extent possible, schedule the examination during the summertime, in light of the Veteran's June 2014 testimony indicating that his condition was worse in the summertime.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and describe all manifestations of the service-connected onychomycosis with cellulitis of the right foot.  He or she must address whether there is any scarring associated with this service-connected disability.  

The examiner should state the number and dimensions of any scars associated with the service-connected onychomycosis with right foot cellulitis, and should report the area of such scars and describe whether they are deep and nonlinear, superficial and nonlinear, unstable, or painful.  

The examiner must also comment as to whether the onychomycosis with cellulitis condition is analogous to any type of scarring, particularly, scarring which is deep and nonlinear, superficial and nonlinear, unstable, or painful.  If the examiner determines that the Veteran's onychomycosis with cellulitis is analogous to scarring which is deep and nonlinear, he or she should report the area affected (in square inches or centimeters).  If the examiner determines that the Veteran's onychomycosis with cellulitis is analogous to scarring which is superficial and nonlinear, he or she should report whether the area affected exceeds 144 square inches (949 square centimeters).  

The examiner must also describe any other disabling effects associated with the onychomycosis with cellulitis of the right foot.  

The examiner must also report the percentage of the entire body and the percentage of any exposed areas affected by the service-connected onychomycosis with right foot cellulitis and should address whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required.  If so, the frequency and length of said therapy should be identified.

The examiner must report whether the Veteran's onychomycosis with cellulitis of the right foot results in intermittent edema of the extremity; aching and fatigue in the leg after prolonged standing or walking; persistent edema; stasis pigmentation; eczema; persistent ulceration; or massive board-like edema with constant pain at rest.  The examiner should comment whether any symptoms are relieved by elevation of the extremity or compression hosiery.  

All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




